Name: Commission Regulation (EC) No 1751/2003 of 2 October 2003 fixing the maximum export refund for white sugar to certain third countries for the eighth partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1290/2003
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32003R1751Commission Regulation (EC) No 1751/2003 of 2 October 2003 fixing the maximum export refund for white sugar to certain third countries for the eighth partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1290/2003 Official Journal L 251 , 03/10/2003 P. 0007 - 0007Commission Regulation (EC) No 1751/2003of 2 October 2003fixing the maximum export refund for white sugar to certain third countries for the eighth partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1290/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 27(5) thereof,Whereas:(1) Commission Regulation (EC) No 1290/2003 of 18 July 2003 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar(3), for the 2003/2004 marketing year, requires partial invitations to tender to be issued for the export of this sugar to certain third countries.(2) Pursuant to Article 9(1) of Regulation (EC) No 1290/2003 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question.(3) Following an examination of the tenders submitted in response to the eighth partial invitation to tender, the provisions set out in Article 1 should be adopted.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the eighth partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1290/2003 the maximum amount of the export refund to certain third countries is fixed at 52,000 EUR/100 kg.Article 2This Regulation shall enter into force on 3 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 181, 19.7.2003, p. 7.